999 F.2d 545
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jan Vicki FINE, T/N Jan Vicki Fine Hershey, Defendant-Appellant.
No. 92-10703.
United States Court of Appeals, Ninth Circuit.
Submitted June 21, 1993.*Decided July 6, 1993.

Before:  CANBY, FERNANDEZ, and T.G. NELSON, Circuit Judges.
MEMORANDUM**
Jan Vicki Fine appeals her sixty-month sentence, imposed following remand from this court for resentencing.   Fine was originally sentenced to sixty months, following a jury trial, for eighteen counts of aiding and abetting, conspiracy, bank fraud, fraud in connection with access devices, possession of stolen property, possession of a stolen motor vehicle, interstate transportation of stolen property, and interstate transportation of a stolen motor vehicle.   Fine contends that the district court erred by failing to provide an analogy to the Guidelines for the extent of the upward departure.   We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.
Unfortunately, the court's explanation is so general and undifferentiated that it could be used to justify a departure of any amount.   What is needed, however, is an explanation of the reason for choosing a 14 month departure rather than one which was greater or smaller.   It is that which the district court must explain and the most effective way is by an analogy to the other provisions of the Guidelines.   See United States v. Cruz-Ventura, 979 F.2d 146, 151 (9th Cir.1992);   United States v. Lira-Barraza, 941 F.2d 745, 751 (9th Cir.1991) (en banc).   Thus, we must vacate the sentence and remand for resentencing.   No petition for rehearing will be entertained and mandate shall issue forthwith.   See Fed.R.App.P. 2.
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3